          Case 8:20-cv-03272-TDC Document 22-1 Filed 05/28/21 Page 1 of 9



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

YVONNE ALSTON,                                         *

         Plaintiff,                                    *

v.                                                     *        Case No. TDC-20-3272

FEDERAL HOME LOAN                                      *
MORTGAGE CORPORATION,
                                                       *
         Defendant.
*        *        *        *        *         *        *        *        *         *        *        *        *       *
                  MEMORANDUM OF LAW IN SUPPORT OF
        DEFENDANT FEDERAL HOME LOAN MORTGAGE CORPORATION’S
    MOTION TO DISMISS, OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

         Defendant Federal Home Loan Mortgage Corporation (“Freddie Mac”), through its

undersigned counsel, respectfully submits this Memorandum of Law in support of its Motion to

Dismiss or, in the Alternative, for Summary Judgment. As explained below, Plaintiff’s First

Amended Complaint (“FAC”) suffers from the same legal deficiencies as her initial complaint and,

therefore, is subject to dismissal for the same reasons.

                                               INTRODUCTION

         Plaintiff Yvonne R. Alston is a frequent litigant in this Court1 with a long history of filing

questionable claims as a means to derive a source of income from settlements. This case represents


1
  Plaintiff has filed eleven other lawsuits in addition to this one since July 2021. See Alston v. Trans Union LLC, Case
No. 20-cv-00593-TDC (Mar. 4, 2020); Alston v. Freedom Plus/Cross River, 17-cv-00033-TDC (Jan. 1, 2017); Alston
v. Transunion, LLC, Case No. 16-cv-00491-GJH (Feb. 22, 2016); Alston v. Transunion, LLC, Case No. 16-cv-00491-
GJH (Feb. 22, 2016); Alston v. Branch Banking & Trust Co., Case No. 15-cv-03100-GJH (Oct. 13, 2015); Alston v.
Chase Bank USA, N.A., Case No. 14-cv-2987-PWG (Sept. 29, 2014); Alston v. RBS Citizens, N.A., Case No. 13-cv-
02675-TDC (Sept. 13, 2013); Alston v. Equifax Info. Services, LLC, Case No. 13-cv-02388-DKC (Aug. 5, 2013);
Alston v. Northstar Location Servs., LLC, Case No. 13-cv-01218 PWG (Apr. 24, 2013); Alston v. Palisades Collection,
L.L.C., Case No. 13-cv-01012-RWT (Apr. 5, 2013); Alston v. Central Credit Services, Inc. Case No. 12-cv-02711-
DKC (Sept. 11, 2013); Alston v. Hartford Fin. Servs., Inc., Case No. 12-cv-02270-AW (July 31, 2012). All of these
prior lawsuits appear to have been dismissed as a result of a settlement between the parties with the exception of Case
No. 15-cv-03100-GJH, where Judge Hazel granted summary judgment in favor of Trans Union and ordered Plaintiff
to pay Trans Union’s attorneys’ fees in the amount of $6,634.56. See ECF No. 89 in Case No. 15-cv-03100-GJH.
          Case 8:20-cv-03272-TDC Document 22-1 Filed 05/28/21 Page 2 of 9



her latest effort to keep pace with the other members of her family who have similarly filed

questionable claims in hopes of leveraging the potential costs of litigation to achieve early

settlements.2 See, e.g., Alston v. Creditors Interchange Receivable Mgmt., LLC, 2012 WL



2
  Plaintiff is the mother of Thomas Alston, Candace Alston and Jonathan Alston, and together, the four of them are
responsible for, at least, fifty-five lawsuits pending in this Court since August 2011. See fn. 1, supra, for Plaintiff’s
other cases.
Thomas Alston’s cases include: Alston et al v. Servis One, Inc., Case No. 19-cv-01475-TJS (May 20, 2019); Alston v.
Barclays Bank Delaware, Case No. 18-cv-02829-TDC (Sept. 12, 2018); Alston v. AT&T Services Inc., Case No. 18-
cv-02529-GJH (Aug. 17, 2018); Pittman et al v. Deutsche Bank Nat'l Trust Co., Case No. 18-cv-02425-GJH (Aug. 8,
2018); Alston v. Home Depot U.S.A., Inc., Case No. 17-cv-03734-TDC (Dec. 18, 2017); Alston v. AOL Inc., Case No.
15-cv-03592-RWT (Nov. 11, 2015); Alston et al v. Federal National Mortgage Association, Case No. 17-cv-02938-
CBD (Oct. 4, 2017); Alston v. ABC Financial Services, Inc., Case No. 17-cv-02748-TDC (Sept. 15, 2017); Alston v.
OneMain Financial, Inc., Case No. 17-cv-02866-PX (Sept. 9, 2017); Alston v. Monarch Bank, Case No. 16-cv-00608-
TDC (Mar. 2, 2016); Alston et al v. Transunion, LLC, Case No.16-cv-00491-GJH (Feb. 22, 2016); Alston v. Wells
Fargo Bank, N.A., Case No. 16-cv-00004-PJM (Jan. 4, 2016); Alston v. Equifax Info. Services, LLC, Case No. 15-cv-
03099 TDC (Oct. 13, 2015 D. Md.); Alston v. Citibank, N.A., Case No. 14-cv-03199-DKC (Oct. 10, 2014 D. Md.);
Alston v. RJM Acquisitions LLC, Case No. 13-cv-01704-RWT (June 12, 2013 D. Md.); Alston v. ER Solutions, Inc.,
Case No.13-cv-01598-PJM (June 3, 2013 D. Md.); Alston v. Equifax Information Services, LLC, Case No. 13-cv-
01232-PWG (April 29, 2013 D. Md.); Alston v. HSBC Card Services, Inc., Case No. 13-cv-01226-PWG (April 25,
2013); Alston v. Wells Fargo Bank, N.A., Case No. 12-cv-03745-AW (Dec. 21, 2012 D. Md.); Alston v. Wells Fargo
Bank, N.A., Case No. 12-cv-03671-AW (Dec. 14, 2012 D. Md.); Alston v. Cavalry Portfolio Services, LLC, Case No.
12-cv-03589-AW (Dec. 7, 2012 D. Md.); Alston v. ER Solutions, Inc., Case No. 12-cv-02542-RWT (Aug. 24, 2012
D. Md.); Alston v. Professional Account Management, LLC, Case No. 12-cv-02064-AW (July 11, 2012 D. Md.);
Alston v. Cavalry Portfolio Services, LLC, Case No. 12-cv-02065-AW (July 11, 2012 D. Md.); Alston v. Wells Fargo
Bank, N.A., Case No. 12-cv-02001-JFM (July 5, 2012 D. Md.); Alston v. Bank of America, N.A., Case No. 12-cv-
01819-AW (June 20, 2012 D. Md.); Alston v. NCO Financial Systems, Inc., Case No. 12-cv-01708-AW (June 11,
2012 D. Md.); Alston v. FIA Card Services N.A., Case No. 11-cv-03722-JFM (Dec. 22, 2011 D. Md.); Alston v.
Creditors Interchange, Inc., Case No. 11-cv-02292-RWT (Aug. 8, 2011 D. Md.).
Candace Alston’s cases include: Alston v. Experian Information Solutions, Inc., Case No. 21-cv-00042-PWG (Jan. 7,
2021); Alston v. Chesapeake Collections, Inc., Case No. 20-cv-03202-GJH (Nov. 4, 2020); Alston v. Fulton Bank NA,
Case No. 20-cv-02212-GJH (July 29, 2020); Alston v. Equifax Information Services LLC, Case No. 20-cv-00690-GJH
(March 16, 2020); Alston v. Monarch Bank, Case No. 16-cv-00608-TDC (Mar. 2, 2016); Alston v. Transunion, LLC,
Case No. 16-cv-00491-GJH (Feb. 22, 2016); Alston v. Equifax Information Services, LLC, Case No. 15-cv-03343-
TDC (Nov. 2, 2015); Alston v. Experian Info. Services, Inc., Case No. 14-cv-03957-TDC (Dec. 29, 2014); Alston v.
Transunion, LLC, Case No. 14-cv-01180-TDC (Apr. 10, 2014); Alston v. Virginia Heritage Bank, Case No. 14-cv-
00656-RWT (Mar. 6, 2014); Alston v. Wells Fargo Home Mortgage, Case No. 13-cv-03147-TDC (Oct. 23, 2013);
Alston v. Equifax Info. Services, LLC, Case No. 13-cv-01230-TDC (Apr. 25, 2013); Alston v. Discover Fin. Services,
Case No. 12-cv-03357-AW (Nov. 15, 2012); Alston v. HSBC Card Services, Inc., Case No. 12-cv-02732-RWT (Sept.
13, 2012); Alston v, First Premier, Inc., Case No. 12-cv-02244-PJM (July 30, 2012); Alston v. Monarch Bank, Case
No. 12-cv-01512-JFM (May 21, 2012).
Jonathan Alston’s cases include: Alston v. Navy Federal Credit Union, Case No. 21-cv-00040-GJH (Jan. 6, 2021);
Alston v. Trident Asset Management, LLC, Case No. 18-cv-00575-PJM (Feb. 26, 2018); Alston v. Orion Portfolio
Services, LLC, Case No. 16-cv-03697-PJM (Nov. 14, 2016); Alston v. Clark, Case No. 16-cv-01182-GJH (Apr. 20,
2016); Alston v. Equifax Information Services, LLC, Case No. 15-cv-03393-DKC (Nov. 11, 2015); Alston et al v.
Transunion, LLC, Case No. 15-cv-03099-TDC (Oct. 13, 2015); Alston v. Transworld Systems, Inc., Case No. 12-cv-
01815-JFM (June 19, 2012); Alston v. LHR, Inc., Case No. 12-cv-03294-DKC (Nov. 9, 2012); Alston v. United
Collections Bureau, Inc., Case No. 13-cv-00913-DKC (Mar. 27, 2013); Alston v. Equifax Info. Systems, LLC, Case
No.13-cv-02390-DKC (Aug. 15, 2013).


                                                           2
        Case 8:20-cv-03272-TDC Document 22-1 Filed 05/28/21 Page 3 of 9



4370124 (D. Md. Sept. 21, 2012) (Chasanow, C.J.) (collecting cases and revoking in forma

pauperis status in numerous cases filed by the ‘enterprise’).

       Despite Plaintiff’s experience as a serial litigant and this Court granting her the opportunity

to amend her complaint once her attorney entered his appearance in this case, Plaintiff still fails to

allege sufficient facts to state a plausible claim for relief against Freddie Mac. Alternatively (or

additionally), summary judgment should be entered in favor of Freddie Mac as to Plaintiff’s claim

under TILA because this claim is not only time-barred but also has been released in a settlement

of prior litigation involving the same mortgage loan at issue in this case. Notably, despite Freddie

Mac reminding Plaintiff of the settlement in its response to the initial complaint, Plaintiff’s FAC

does nothing to address or respond to the fact that she released the same TILA claim that she

continues to assert in this case. In short, there is simply no basis for this matter to proceed beyond

the pleading stage, and the FAC should be dismissed, with prejudice.

                                  FACTUAL BACKGROUND

       In 2015, Plaintiff sued Branch Banking and Trust Company (“BB&T”) alleging that BB&T

improperly reported disputed payment information relating to Plaintiff’s mortgage loan to certain

credit reporting agencies. Yvonne R. Alston v. Branch Banking & Trust Company, et al., 8:15-cv-

03100-GJH (D. Md.). BB&T settled the claims with Plaintiff and, in connection with that

settlement, Plaintiff executed a broad release wherein she “fully, finally, and unconditionally

releases and forever discharges” BB&T and its assignees “from any and all claims, causes of

action, demands, judgments, decrees or suits of any kind or nature, at law or in equity, known or

unknown, foreseen or unforeseen, that she has or may have as of the Effective Date [April 4, 2017]

arising out of or relating to the Loan.” See Settlement Agreement and Release, attached as Exhibit

1. See Declaration of Brian L. Moffet, Esq. ¶ 5, attached as Exhibit 2.




                                                  3
        Case 8:20-cv-03272-TDC Document 22-1 Filed 05/28/21 Page 4 of 9



       Notwithstanding the release, Plaintiff alleges that Freddie Mac, the assignee of Plaintiff’s

mortgage loan (from BB&T), violated TILA by “failing to notify the Plaintiff” that her loan had

been assigned to Freddie Mac. (ECF No. 19, ¶¶ 26). Plaintiff also claims that Freddie Mac violated

ECOA by “failing to furnish Plaintiff with a copy of the appraisal and/or valuation used to evaluate

her loan modification request.” (Id., ¶ 36). In support of this claim, Plaintiff states that she is an

African American female and therefore alleges “[u]pon information and belief” that Freddie Mac

“does not provide female borrowers or borrowers residing in majority black neighborhoods with

copies of their appraisal with the same frequency that it provides borrowers with copies of their

appraisals that live in majority white neighborhoods or men borrowers.” (Id., ¶¶ 4, 24) (emphasis

added). As a result of both of these alleged statutory violations, Plaintiff asserts that she was not

able “to successfully modify her loan or obtain other available relief.” (Id., ¶¶ 27 and 40). Notably,

Plaintiff fails to allege how these purported statutory violations prevented her from modifying her

loan or obtaining “other relief.”

                                    STANDARDS OF REVIEW

I.     Motion to Dismiss

       In McCray v. Samuel I. White, P.C., this Court explained:

       To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege
       enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662,
       678 (2009). A claim is plausible when the facts pleaded allow “the Court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
       Although courts should construe pleadings of self-represented litigants liberally,
       Erickson v. Pardus, 551 U.S. 89, 94 (2007), legal conclusions or conclusory
       statements do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the
       complaint as a whole, consider the factual allegations in the complaint as true, and
       construe the factual allegations in the light most favorable to the plaintiff. Albright
       v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd. of Comm'rs of Davidson Cty.,
       407 F.3d 266, 268 (4th Cir. 2005).

TDC-18-3491, 2019 WL 6895986, at *2 (D. Md. Dec. 18, 2019).




                                                  4
        Case 8:20-cv-03272-TDC Document 22-1 Filed 05/28/21 Page 5 of 9




II.    Motion for Summary Judgment

       This Court explained in Annan v. Capital One Bank that:

       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if
       the moving party demonstrates that there is no genuine issue as to any material fact
       and that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
       56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265
       (1986). In assessing the Motion, the Court views the facts in the light most
       favorable to the nonmoving party, with all justifiable inferences drawn in its
       favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91
       L.Ed.2d 202 (1986). The Court may rely only on facts supported in the record, not
       simply assertions in the pleadings. Bouchat v. Balt. Ravens Football Club, Inc., 346
       F.3d 514, 522 (4th Cir. 2003). A fact is “material” if it “might affect the outcome
       of the suit under the governing law.” Anderson, 477 U.S. at 248, 106 S.Ct. 2505. A
       dispute of material fact is “genuine” only if sufficient evidence favoring the
       nonmoving party exists for the trier of fact to return a verdict for that party. Id. at
       248-49, 106 S.Ct. 2505.

TDC-19-1329, 2020 WL 5407901, at *3 (D. Md. Sept. 9, 2020).

                                          ARGUMENT

I.     The FAC Should Be Dismissed Because Plaintiff Has Not Alleged Any Injury-in-Fact
       and, Therefore, Lacks Standing.

       One of the reasons Plaintiff sought leave to amend was to attempt to cure the defect in her

initial complaint and plead an injury-in-fact in order to convey standing. Plaintiff tries to

accomplish this by alleging in the FAC that Freddie Mac’s alleged statutory violations of the Truth

in Lending Act (TILA) and the Equal Credit Opportunity Act (ECOA) “caused her not to

successfully modify her loan or obtain other available relief.” (ECF No. 19, ¶¶ 36, 40). Not only

is this threadbare assertion insufficient to satisfy the injury-in-fact requirement of Article III

standing, but the FAC is devoid of allegations causally connecting Freddie Mac’s alleged statutory

violations with Plaintiff’s inability to “successfully modify her loan.” For example, the FAC does

not explain how the alleged failure to notify Plaintiff in 2013 that her loan had been assigned to

Freddie Mac prevented her from successfully obtaining a loan modification seven years later in


                                                 5
         Case 8:20-cv-03272-TDC Document 22-1 Filed 05/28/21 Page 6 of 9




2020. Similarly, the assertion that Freddie Mac allegedly failed to furnish Plaintiff with a copy of

the appraisal used to evaluate her request for a loan modification has nothing to do (and is not

alleged to have anything to do) with the consideration or disposition of the request itself. Simply

stated, there are no facts alleged in the FAC to suggest, much less make it plausible, that Freddie

Mac’s purported statutory violations are the reason or the cause for Plaintiff’s alleged failure to

obtain a loan modification. See Gutierrez v. First Nat’l Bank of Am., GJH-18-479, 2018 WL

4562959, at *4–5 (D. Md. Sept. 21, 2018) (bare procedural violation of TILA did not cause injury

in fact); Trapp v. SunTrust Bank, 699 F. App’x 144 (4th Cir. 2017) (dismissing ECOA claim where

no injury in fact alleged); Coulibaly v. J.P. Morgan Chase Bank, N.A., 2012 WL 3985285, at *6

(D. Md. Sept. 7, 2012) (holding that an injury resulting from an alleged ECOA violation is not to

be presumed; actual damages “must be specifically proven” (internal citation omitted)), aff’d sub

nom. Coulibaly v. JP Morgan Chase Bank, N.A., 526 F. App’x 255 (4th Cir. 2013).

        Plaintiff’s other allegation – that Freddie Mac’s alleged violations prevented her from

obtaining “other available relief” – is too vague and too general to satisfy the Twombly/Iqbal

standards. Accordingly, the FAC fails to plausibly allege that the purported violations of TILA

and ECOA caused Plaintiff to suffer any injury-in-fact to establish Article III standing. See

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016); Dreher v. Experian Info. Sols., Inc., 856 F.3d

337, 344 (4th Cir. 2017).

II.     The FAC Fails to State a Plausible ECOA Claim.

        The ECOA prohibits discrimination ‘with respect to any aspect of a credit transaction’” on

the basis of, inter alia, “race, color, religion, national origin, sex, or marital status.” Wiltshire v.

Dhanraj, 421 F.Supp.2d 544, 557 (E.D.N.Y. 2005) (quoting 15 U.S.C. § 1691(a)). Yet, Plaintiff

has not alleged any facts showing intentional, race or gender-based discrimination to support her



                                                   6
        Case 8:20-cv-03272-TDC Document 22-1 Filed 05/28/21 Page 7 of 9



new assertion that Freddie Mac’s alleged failure to furnish a copy of the appraisal was the result

of discriminatory treatment. Instead, Plaintiff alleges, “[u]pon information and belief” that

Freddie Mac “does not provide female borrowers or borrowers residing in majority black

neighborhoods with copies of their appraisal with the same frequency that it provides borrowers

with copies of their appraisals that live in majority white neighborhoods or men borrowers.” (ECF

No. 19, ¶ 24) (emphasis added). Conclusory allegations like this fall far short of pleading race or

gender-based discrimination under Twombly and Iqbal and are therefore insufficient to state a

claim under ECOA. See Reece v. Countrywide Home Loans, Inc., 2008 WL 4559809, at *3 (N.D.

Tex. Oct. 10, 2008) (dismissing EOCA claim where plaintiff’s “mere suspicion or belief that he

has suffered race-based discrimination is simply insufficient to maintain this action”). Accord Ivy

v. U.S. Dep’t of Ag., 2010 WL 2559885, at *4 (N.D. Miss. June 23, 2010) (dismissing ECOA claim

that “does not cite any specific...action that can be labeled discriminatory”).

       Because the conduct alleged in the FAC does not fall within the scope of the ECOA, and

because the FAC does not plausibly allege any form of discrimination, Plaintiff has failed to state

a plausible claim under ECOA. Wilshire, 421 F. Supp. 2d at 557 (dismissing ECOA claim because

no discrimination was alleged); see also Kwon v. Santander Consumer USA, 2017 WL 5495811,

at *6 (E.D.N.Y. Apr. 18, 2017), aff’d, 742 F. App’x 537 (2d Cir. 2018) (same).

III.   There Is No Dispute of Material Fact That Plaintiff’s TILA Claim is Time Barred;
       Freddie Mac is Entitled to Summary Judgment on This Claim.

       Plaintiff’s TILA claim is time-barred under the Act’s 1-year limitations period – which is

not subject to the discovery rule. See Wiseman v. First Mariner Bank, ELH-12-2423, 2013 WL

5375248, at *27 (D. Md. Sept. 23, 2013). Under 15 U.S.C. § 1641(g)(1), an assignee has 30 days

after the date the mortgage loan is sold to provide notice to the borrower. Thus, a claim for




                                                  7
         Case 8:20-cv-03272-TDC Document 22-1 Filed 05/28/21 Page 8 of 9




violating 15 U.S.C. § 1641(g)(1) accrues 30 days after the assignment and expires one year after

that date.

        As set forth in the accompanying Declaration of Dean Meyer, Plaintiff’s loan was assigned

by BB&T to Freddie Mac on September 12, 2013. See Declaration of Dean Meyer, ¶ 5.d, attached

as Exhibit 3. The affidavit also attests to the fact that a letter advising Plaintiff of the sale and the

new owner of the loan was sent to her less than one month later on October 7, 2013. Id. ¶ 6.

Because Plaintiff’s loan was assigned approximately seven years prior to the filing of this action,

her TILA claim is time-barred.

        Additionally, Freddie Mac is entitled to summary judgment on Plaintiff’s TILA claim as a

result of the 2017 release between Plaintiff and BB&T related to this same mortgage loan. See

Ex. 1, Settlement Agreement and Release. The release provides, in pertinent part, that:

        In consideration of the mutual promises set forth in herein, Alston . . . hereby fully,
        finally, and unconditionally releases and forever discharges BB&T, including its .
        . . assigns and assignees, or any agent acting or purporting to act for them or on
        their behalf, from any and all claims, causes of action, demands, judgments, decrees
        or suits of any kind or nature, at law or in equity, known or unknown, foreseen or
        unforeseen, that she has or may have as of the Effective Date [April 4, 2017], arising
        out of or relating to the Loan, the efforts to collect any and all amounts owed under
        the Loan, the reporting of any information related to the Loan, and the claims made
        or that could have been made in the Litigation, provided that this release shall not
        apply to any of the undertakings of the Settling Parties under this Agreement

Id. (para. 5). As the foregoing provision makes clear, Plaintiff’s broad release extends to BB&T’s

assignees, including Freddie Mac, and releases all claims, whether known or unknown, arising

from or relating to Plaintiff’s mortgage loan that existed as of April 4, 2017. Id. Because the

assignment about which Plaintiff now complains occurred in 2013 – more than four years before

she signed the release – Plaintiff is barred from pursuing her TILA claim premised on the allegedly

undisclosed assignment of her loan to Freddie Mac.

        Accordingly, Freddie Mac is entitled to summary judgment as to Plaintiff’s TILA claim.


                                                   8
        Case 8:20-cv-03272-TDC Document 22-1 Filed 05/28/21 Page 9 of 9



                                      CONCLUSION

       For the foregoing reasons, Defendant Federal Home Loan Mortgage Corporation

respectfully submits that its Motion to Dismiss or, in the Alternative, for Summary Judgment

should be GRANTED, that the FAC should be DISMISSED WITH PREJUDICE, and that this

case should be CLOSED.

                                          Respectfully submitted,

                                          /s/ Brian L. Moffet
                                          Brian L. Moffet (Fed Bar No. 13821)
                                          Michael B. Brown (Fed Bar No. 19641)
                                          MILES & STOCKBRIDGE P.C.
                                          100 Light Street
                                          Baltimore, MD 21202
                                          410.727.6464
                                          bmoffet@milesstockbridge.com
                                          mbbrown@milesstockbridge.com

                                          Counsel for Federal Home Loan
                                          Mortgage Corporation




                                             9
